Citation Nr: 9918764	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  94-15 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and P. B.


INTRODUCTION

The veteran had active service from November 1965 to 
September 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office in Detroit, Michigan.  

The appeal was previously remanded by the Board in February 
1997.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's service-connected PTSD is manifested by no 
more than considerable social and industrial impairment; 
severe social and industrial impairment is not demonstrated 
nor is occupational and social impairment with deficiencies 
in most areas with symptoms of suicidal ideation; obsessional 
rituals which interfere with routine activity; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances, or inability to establish and 
maintain effective relationships demonstrated.  


CONCLUSION OF LAW

The criteria for an evaluation greater than 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.132, Part 4, 
Diagnostic Code 9411 (prior to November 7, 1996); 38 C.F.R. 
§ 4.130, Part 4, Diagnostic Code 9411 (from November 7, 1996) 
(1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran submits a well-grounded claim, VA 
must assist him in developing facts pertinent to that claim.  
The veteran has been afforded multiple VA examinations and a 
personal hearing, and treatment records have been obtained.  
The Board is satisfied that all available relevant evidence 
has been obtained regarding the claim, and that no further 
assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

During the pendency of the veteran's appeal, the rating 
criteria for evaluation of psychiatric disorders was changed, 
effective November 7, 1996.  See Rating Schedule, Mental 
Disorders, 61 Fed. Reg. 52,695 (1996).  (Codified as 
38 C.F.R. § 4.130).  In Karnas v. Derwinski, 1 Vet. App. 308 
(1991), it was held that, when the law or regulations change 
after a claim has been filed, but before the appeal process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary did 
so.  See DeSousa v. Gober, 10 Vet. App. 461, 465-67 (1997).  
However, in Rhodan v. West, 12 Vet. App. 55 (1998), it was 
held that the new rating criteria regarding mental disorders 
could not have retroactive application prior to November 7, 
1996.  Therefore, in this case, the Board has evaluated the 
veteran's service-connected PTSD under the old criteria both 
prior to and from November 7, 1996, and under the new 
criteria as well, from November 7, 1996.  

The veteran has been awarded a 50 percent evaluation for his 
PTSD under Diagnostic Code 9411 of the Rating Schedule.  
Prior to November 7, 1996, Diagnostic Code 9411 provided that 
a 50 percent evaluation was for assignment where there was 
considerable social and industrial impairment.  A 70 percent 
evaluation was for assignment where there was severe social 
and industrial impairment.  From November 7, 1996, Diagnostic 
Code 9411 provides that a 50 percent evaluation will be 
assigned where there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  Flattened affect; circumstantial, 
circumlocutory, or stereotype speech; panic attacks more than 
one a week; difficulty in understanding complex commands; 
impairment of short and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  A 70 percent 
evaluation will be assigned where there is occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  Suicide ideation; obsessional 
rituals which interfere with routine activity; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation, neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work-like 
setting); and inability to establish and maintain effective 
relationships.  

A global assessment of functioning (GAF) of 61 to 70 reflects 
some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  A GAF of 51 to 60 reflects moderate symptoms, 
such as flat affect and circumstantial speech or occasional 
panic attacks, or moderate difficulty in social, 
occupational, or school functioning, such as few friends or 
conflicts with peers or co-workers.  A GAF of 41 to 50 
reflects serious symptoms, such as suicidal ideation, severe 
obsessional rituals, no friends, or unable to keep a job.  
See Diagnostic and Statistical Manual of Mental Disorders 
(DSM-IV).  

A review of the record reflects that the veteran has been 
afforded VA psychiatric examinations in 1993 and 1998 and 
that he has had multiple VA hospitalization for PTSD in 1993, 
1994, 1995, with the most recent one occurring in late July 
and early August 1996.  The record also reflects that the 
veteran has received ongoing VA outpatient care during the 
course of his appeal with the most recent VA examination 
report indicating that he had discontinued seeing his doctor 
because of the cost and the difficulty secondary to his 
arthritis.  

With respect to the rating criteria in effect prior to 
November 7, 1996, the Board observes that an August 1993 
outpatient treatment record reflects the impression of PTSD, 
chronic, severe.  A VA hospital discharge summary, relating 
to a period of hospitalization in September and October 1993, 
reflects diagnoses including PTSD and indicates that the 
veteran's GAF was 50.  However, a review of the remaining 
evidence of record reflects that the veteran's PTSD has not 
otherwise been characterized as severe, but has been 
characterized most recently on the report of the March 1998 
VA psychiatric examination as resulting in moderate 
difficulty in social, occupational, or school functioning.  
Where an GAF has been assigned, the record reflects that, 
with the exception of the previously noted GAF of 50, the 
veteran's GAF has varied from 55 to 65, with 65 being 
assigned at various hospitalizations, including in 1994, 
1995, and 1996.  The record reflects that throughout this 
time period, the veteran reported essentially similar 
symptoms of nightmares, flashbacks, intrusive thoughts, sleep 
disturbance, irritability, and depressed mood.  The veteran 
has also submitted statements indicating his belief that he 
is 100 percent disabled due to his PTSD.  Testimony was also 
offered at a personal hearing regarding the veteran's 
symptoms, including nightmares, and treatment the veteran 
received over the years.  

The veteran has been unemployed for some time and he has 
asserted that he is 100 percent disabled due to his 
service-connected PTSD.  However, the Board observes that 
while the veteran may report symptoms he experiences, as a 
lay person, is not qualified to offer a medical etiology or a 
medical opinion as to what symptoms are related to PTSD or 
what affect they have on his ability to function.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The report of a February 1993 VA psychiatric examination 
reflects that the veteran had been a machinist for eight 
years and was currently on sick leave secondary to back pain 
since October 1992.  A September 1993 VA vocational 
rehabilitation referral refers to the veteran's back 
disability and a September 1995 VA psychology treatment 
record reflects that the veteran's physical symptoms had 
worsened.  While the veteran is qualified to report symptoms 
that he experiences, he is not qualified to determine the 
extent to which symptoms associated with his PTSD result in 
social and occupational impairment.  In light of a record 
that, in 1993, refers to the veteran having serious symptoms 
or severe symptoms associated with his PTSD and the remaining 
record, including beginning with a hospital discharge summary 
relating to a period of hospitalization in January and 
February 1994 that reflects an GAF of 65, that indicates that 
the veteran has moderate symptomatology and an GAF from 55 to 
65 through the present, the Board concludes that an 
overwhelming weight of the probative evidence of record 
supports a finding that the veteran does not have symptoms 
associated with his PTSD that result in more than 
considerable social and industrial impairment.  Accordingly, 
a preponderance of the evidence is against a finding that the 
veteran's PTSD resulted in more than considerable social and 
industrial impairment under the criteria in effect prior to 
November 7, 1996.  

With respect to the rating criteria in effect from November 
7, 1996, the record repeatedly reflects that the veteran does 
not have suicidal ideation or neglect of personal appearance 
and hygiene, noting that the veteran repeatedly denied 
suicidal ideation and that he repeatedly appeared in a well-
groomed state.  Neither does the record indicate that he has 
obsessional rituals which interfere with routine activities 
or that his speech is ever intermittently illogical, obscure 
or irrelevant, noting that on examinations in 1993 and 1998, 
the veteran's speech was variously described as being of 
normal tone and volume and coherent and not being irrelevant 
or illogical.  Neither does the record reflect that the 
veteran has near continuous panic or depression that affects 
his ability to function independently, noting that he 
routinely performs volunteer work on designated days as well 
as participating in other activities on a regular basis and 
maintains an independent living arrangement.  While the 
veteran has reported periods of irritability, he has 
maintained the ability to control his impulse.  He has been 
repeatedly described as being oriented and there is no 
indication that he experiences spatial disorientation.  

There is some indication that the veteran has had some recent 
difficulty in establishing and maintaining effective 
relationships, noting that he was divorced in the relatively 
recent past and that, at the time of the most recent VA 
examination, he reported that he had broken up with a girl 
friend of one year, but the examiner who accomplished the 
most recent examination characterized the veteran's 
difficulty in social occupational, or school functioning as 
moderate and assigned an GAF of 55, reflecting that the 
veteran experienced moderate symptoms related to his PTSD.  
The examiner, who completed the March 1998 report, reviewed 
the veteran's file and noted that the veteran's symptoms had 
exacerbated since his retirement and that he was isolated to 
an extent, but that the strived for relationships and was 
able to maintain some social functioning.  However, even with 
these factors considered, the examiner believed that the 
veteran's symptoms resulted in no more than moderate 
difficulty in social and occupational functioning.  The 
veteran's statements and the testimony offered at the 
personal hearing have been considered and, based on the 
reason previously set forth, the veteran is competent to 
report symptoms, but he is not qualified to identify the 
extent to which those symptoms interfere with his social and 
occupational functioning.  On the basis of the above 
analysis, an overwhelming weight of the probative evidence is 
against a finding that the veteran's symptoms associated with 
his PTSD warrant an evaluation greater than 50 percent under 
the criteria in effect from November 7, 1996.  Accordingly, a 
preponderance of the evidence is against the assignment of an 
evaluation greater than 50 percent under the criteria in 
effect either before or from November 7, 1996.  

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998) 
only in cases where the issue is expressly raised by the 
claimant or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
VAOPGCPREC 6-96 (August 16, 1996).  In this case, 
consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  


ORDER

An increased rating for PTSD is denied.  



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

 

